Citation Nr: 1739516	
Decision Date: 09/15/17    Archive Date: 09/29/17

DOCKET NO.  12-26 520	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES


1.  Entitlement to a disability rating greater than 50 percent for post-traumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability due to service-connected disability (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J.R. Bryant


INTRODUCTION

The Veteran had active service in the United States Army from April 1967 to April 1969.  He was awarded the Combat Infantryman Badge (CIB).

This matter is before the Board of Veterans' Appeals (Board) on appeal from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Offices (RO) in Montgomery Alabama.  In his September 2012 substantive appeal, via VA Form 9, the Veteran requested a personal hearing before the Board, but later withdrew that request.  See June 2017, VA Form 21-4138, Statement In Support of Claim.

The Board notes that the TDIU issue was not certified for appeal.  However, the Veteran has claimed that he is currently unemployed due to his service-connected PTSD.  See September 2012 VA Form 9, Appeal to Board of Veterans' Appeals.  The Board finds that this reasonably raises a claim of entitlement to TDIU as part of his increased rating claim.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Thus, the Board has recharacterized the appeal to include this issue.  This issue is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900 (c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to TDIU is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Prior to March 27, 2017, the Veteran's PTSD resulted in occupational and social impairment with reduced reliability and productivity; his symptoms were not productive of occupational and social impairment with deficiencies in most areas, or by total occupational and social impairment. 

2.  On and after March 27, 2017, the Veteran's PTSD has been manifested by symptomatology productive of no more than occupational and social impairment with deficiencies in most areas, and does not result in total occupational and social impairment.

CONCLUSIONS OF LAW

1.  Prior to March 27, 2017, the criteria for a disability rating for PTSD greater than 50 percent are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.7, 4.126, 4.130, Diagnostic Code (DC) 9411 (2016).

2.  The criteria for a 70 percent disability rating, but no higher for PTSD are met since March 27, 2017.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 5110 (West 2014); 38 C.F.R. §§ 3.400, 4.126, 4.130, DC 9411 (2016).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA provided the Veteran with 38 USCA § 5103(a)-compliant notice in a letter dated July 1, 2010.  

The record also shows that VA has fulfilled its obligation to assist the Veteran in developing the claim, including with respect to VA examination of the Veteran.  Neither the Veteran nor his representative has identified any deficiency in VA's notice or assistance duties.  Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).


Law and Analysis

The Veteran is seeking higher disability rating for his service-connected PTSD.

Disability ratings are determined by comparing a veteran's present symptomatology with the criteria set forth in the VA Schedule for Rating Disabilities, which is based upon average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. Part 4 (2016).  When a question arises as to which of two ratings applies under a particular diagnostic code, the higher rating is assigned if the disability more closely approximates the criteria for the higher rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt is resolved in favor of the Veteran.  38 C.F.R. § 4.3. 

The Veteran's entire history is considered when assigning disability ratings.  38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  A review of the recorded history of a disability is necessary in order to make an accurate rating.  38 C.F.R. §§ 4.2, 4.41 (2016).  The regulations do not give past medical reports precedence over current findings where such current findings are adequate and relevant to the rating issue.  Francisco v. Brown, 7 Vet. App. 55 (1994); Powell v. West, 13 Vet. App. 31 (1999).  The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Under the General Rating Formula for Mental Disorders, a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  38 C.F.R. § 4.130, DC 9411.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id. 

A 100 percent rating is warranted if there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  Id. 

When determining the appropriate disability evaluation under the general rating formula, the Board's primary consideration is the Veteran's symptoms, but it must also make findings as to how those symptoms impact the Veteran's occupational and social impairment.  Vazquez-Claudio v. Shinseki, 713 F.3d 112 (2013); Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).  Because the use of the term "such as" in the rating criteria demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, the Board need not find the presence of all, most, or even some, of the enumerated symptoms to award a specific rating.  Mauerhan, 16 Vet. App. at 442; Sellers v. Principi, 372 F. 3d 1318, 1326-27 (Fed. Cir. 2004).  Nevertheless, as all ratings in the general rating formula are also associated with objectively observable symptomatology and the plain language of the regulation makes it clear that the veteran's impairment must be due to those symptoms, a veteran may only qualify for a given disability rating under the general rating formula by demonstrating the particular symptoms associated with that percentage, or others of similar severity, frequency, and duration.  Vazquez-Claudio, 713 F.3d 112.

The classification outlined in the portion of VA's Schedule for Rating Disabilities that addresses service-connected psychiatric disabilities is based upon the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition, of the American Psychiatric Association (DSM-5).  38 C.F.R. § 4.130 (2016).  VA implemented DSM-5, effective August 4, 2014.  The Secretary of VA, however, has determined that DSM-V does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in May 2017.  

Evidence relevant to the severity of the Veteran's service-connected PTSD, include a July 2010 VA examination report, which shows his reported psychiatric symptoms were sleep impairment, irritability, difficulty concentrating, hypervigilance, exaggerated startle response, nightmares, and flashbacks.  As to his relevant social and employment history the Veteran reported that his relationship with his son was fine and relationships with his siblings were "okay," but otherwise had no friends and spends his time watching television.  He denied a history of suicide attempts or violence/assaultiveness.  The Veteran had been unemployed for the last several years as he began having trouble focusing at work.  

Mental status examination revealed the Veteran was clean, neatly groomed, and appropriately dressed.  He was cooperative and attentive during the evaluation.  The Veteran's psychomotor activity and speech were unremarkable.  His thought process and content were both negative for delusions, suicidal ideation, or hallucinations.  His affect was constricted and his mood dysphoric.  Cognitive function and memory were intact and insight and judgment were within normal limits.  There was no evidence of inappropriate behavior, obsessive/ritualistic behavior, or panic attacks.  The Veteran's impulse control was fair with no episodes of violence and he was able to maintain minimal personal hygiene.  

After reviewing the claims file, reported medical history, and current symptoms, the examiner concluded the Veteran's PTSD symptoms were most closely manifested by occupational and social impairment due to reduced reliability and productivity due to irritability, concentration difficulties, sleep difficulties with fatigue, isolative behavior, hypervigilance and intrusive memories.  A GAF score of 54 was assigned.

Findings from an April 2016 VA examination show the Veteran reported little change in his personal history or social functioning since his evaluation in 2010.  He still lived alone, but remained close to his son.  He enjoyed attending church, but did not report any other leisure/recreational activities.  Current symptomatology included depressed mood, anxiety, chronic sleep impairment, disturbances of motivation and mood, and difficulty in establishing/maintaining effective work/social relationships.  The Veteran continued to struggle with exaggerated startle, social isolation, difficulty sleeping, and nightmares.  He stated that his symptoms had been the same since Vietnam and described his mood as "not good."  He also reported occasional crying spells, poor appetite, and lack of energy.  

Mental status evaluation showed the Veteran was casually dressed with adequate grooming and hygiene and interacted in a calm, pleasant manner during the evaluation.  His mood/affect was dysphoric and he appeared mildly anxious.  Speech was normal and easily understood.  There were no signs of psychosis or unusual behavior.  The examiner concluded the Veteran's PTSD symptoms resulted in occupational and social impairment with reduced reliability and productivity.  The examiner noted that the Veteran continued to experience chronic symptoms of PTSD without remission or significant change since his last exam.

Review of the remainder of the claims file shows very few treatment records pertaining to the Veteran's PTSD have been associated with the claims file since the VA examination.  However in March 2017, he was seen for experiencing constantly depressed mood, little pleasure from life, transient (but not current) suicidal ideation, difficulty concentrating, and increasing forgetfulness.  He reported that irritability had been more of a problem, but denied having become physically aggressive and did not express any homicidal thoughts.  The Veteran also reported experiencing frequent vivid flashbacks of combat while awake and sleep disrupted by nightmares with an estimated recent total of sleep per night as "about two hours."  Although the Veteran regularly used CPAP for treatment of sleep apnea, he noticed no obvious benefit and his appetite varied from day to day.  He denied auditory or visual hallucinations and did not reveal any other obvious symptoms of psychosis.  He reported that medications have been of little or no benefit in controlling his symptoms.  

During the evaluation the Veteran was very drowsy and fell asleep during the interview, but was easily awakened.  He was well oriented, but his concentration was poor.  No involuntary movements were noted and the Veteran was seated calmly, but with poor eye contact.  His affect was sad and he cried briefly, describing his mood as "not doing well."  His thought process was goal-directed and thought content appropriate to conversation.  His speech was of normal rate and volume with no psychotic symptoms present.  His insight and judgment were grossly intact.  The examiner also noted the Veteran was obese and became notably short of breath during the approximately 250-foot walk from the waiting room to office and coughed frequently.  The examiner determined that the Veteran was experiencing severe symptoms of PTSD and a recurrence of symptoms of major depressive disorder.  The Veteran's dyspnea and chronic cough resulting from COPD also had a negative impact on quality of life and were considered significant stressors.  See VA psychiatric outpatient note dated March 27, 2017.

Based upon the preceding evidence, the Board finds that the Veteran is entitled to a 70 percent disability rating for PTSD, effective March 27, 2017, since his outpatient evaluation at the VAMC on that date demonstrates the earliest time that he exhibited symptoms that more nearly approximate occupational and social impairment with deficiencies in most areas under DC 9411.  See Mauerhan, supra.  Although he admittedly does not experience many of the symptoms necessary for such a rating, the constantly depressed mood, increased irritability, forgetfulness, and frequent vivid flashbacks of combat while awake reasonably show that his PTSD symptoms overall are of such frequency, severity, and duration as to equate to those listed for a 70 percent evaluation.  Vazquez-Claudio, 713 F. 3d 112.  

Conversely while this evidence supports the grant of a 70 percent disability rating, the Veteran's impairment cannot be described as "total," and the record does not show the type of cognitive and behavioral impairment reserved for a 100 percent evaluation.  Such symptoms are neither complained of nor observed by medical health care providers, including gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Crucially, the presence of certain symptoms is not necessarily determinative.  These symptoms must also cause the occupational and social impairment in the referenced areas.  See Vazquez-Claudio, supra.  While the evidence clearly demonstrates that the Veteran has some social and occupational impairment attributable to PTSD, his overall symptomatology is not consistent with the criteria for a 100 percent disability rating under DC 9411.

Instead while there are deficiencies in mood due to constant depression, the Veteran's able to function independently, appropriately, and effectively.  There is no indication that his judgment was poor and his thinking has been consistently noted as normal.  His affect in general has been appropriate to mood and he has required no inpatient psychiatric treatment.  Moreover, the lay and medical evidence does not contain any indication of obsessional rituals, abnormal speech, or impaired impulse control.  There is also no evidence that the Veteran is unable to adequately groom and take care of himself physically.  

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period since March 27, 2017 is most consistent with a 70 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 100 percent rating is absent.  

With regard to whether a rating higher than 50 percent is warranted prior to March 27, 2017, the evidence prior to that date shows the Veteran's PTSD symptoms did not more nearly approximate the criteria for a 70 percent or higher rating.  

The Veteran has consistently reported difficulties due to depression, sleep impairment, and irritability, but the relevant clinical findings show these symptoms in general are under control with no worsening of his condition and no remissions.  In other words the evidence during this timeframe shows that PTSD does not interfere with the Veteran's activities of daily living and that he is actually able to function fairly well.  Further, the VA examiners of record have specifically found that his PTSD symptoms at most, resulted in occupational and social impairment with reduced reliability and productivity, consistent with the criteria for the 50 percent evaluation.  

The Board has carefully considered the Veteran's contentions in making this decision.  However, inasmuch as the objective evidence does not otherwise substantiate the subjective complaints, his assertions do not suffice to assign a higher disability rating for his service-connected PTSD.  The level of disability shown is encompassed by the rating assigned and, with due consideration to the provisions of 38 C.F.R. § 4.7, a higher rating is not warranted for this disability for any portion of the time period under consideration.

Accordingly, the Board finds that the Veteran's impairment due to PTSD for the period prior to March 27, 2017 is most consistent with a 50 percent rating and that the level of disability contemplated in DC 9411 to support the assignment of a 70 percent or rating or higher is absent.

ORDER

For the period prior to March 27, 2017, a disability rating greater than 50 percent for PTSD is denied. 

On and after March 27, 2017, a 70 percent disability rating, but no higher, for PTSD is granted, subject to the statutes and regulations governing the payment of monetary benefits.

REMAND

The Veteran contends that he is unemployable due to his service-connected PTSD.  As result of the Board's decision above, his service-connected PTSD is now evaluated as 70 percent disabling effective March 27, 2017.  Despite the fact that the Veteran now meets the minimum percentage requirements set forth at 38 C.F.R. §§ 3.340, 3.341(a), 4.16(a), the record remains unclear as to whether his service-connected PTSD renders him unable to secure and follow a substantially gainful occupation.  

Therefore, the Veteran should also be provided with a VA Form 21-8940, the Veterans Application for Increased Compensation Based on Unemployability and a VA Form 21-4192, Request for Employment Information in Connection with Claim for Disability Benefits.  Although the Veteran was recently examined by VA in April 2016, the examiner did not discuss the impact his PTSD had on his ability to successfully obtain and maintain substantially gainful employment.  Therefore, Board finds that the file should be returned to the VA examiner who conducted that examination for an addendum.  

Accordingly, the case is REMANDED for the following action.  (Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Provide the Veteran a 38 U.S.C.A. § 5103 (a)-compliant notice letter pertaining to his TDIU claim.

2.  Obtain all clinical records, both VA and non-VA, pertaining to treatment of the Veteran that are not already in the claims file.

3.  Provide the Veteran with copies of VA Form 21-8940 (Veterans Application for Increased Compensation Based on Unemployability) and VA Form 21-4192 (Request for Employment Information in Connection with Claim for Disability Benefits) and ask him to complete and return the forms.  He should be informed that these or other statements of his education and employment history are essential to his claim, as they both must be considered in his TDIU claim. 

4.  Then forward the file to the VA examiner that provided the opinion in April 2016, if available.  Otherwise, provide the record to another VA examiner who will have an opportunity to review the complete file.  The need for an additional examination is left to the discretion of the medical professional offering the addendum opinion.

The examiner should describe how the Veteran's service-connected PTSD affects his ability to secure or follow a substantially gainful occupation consistent with the Veteran's level of education, special training, and previous work experience, but without taking into account his age or any impairment caused by any nonservice-connected disabilities.  

The examiner should set forth a rationale for the conclusions reached.

5.  After undertaking any other development deemed essential in addition to that specified above, readjudicate the TDIU claim with consideration of both a schedular basis (38 C.F.R. § 4.16(a)) and extraschedular basis (38 C.F.R. § 4.16(b)) to the extent appropriate.  If the decision is adverse to the Veteran, issue a supplement statement of the case and allow the appropriate time for response.  Then, return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
Thomas H. O'Shay 
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


